Citation Nr: 1400820	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2013, the Veteran presented testimony before the Board on the issue of service connection for hearing loss.  A copy of the transcript is of record.  The Board previously remanded the claim in February 2013 and April 2012.  

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is related to noise exposure while in service.  The Veteran reports that his military occupational specialty was tank crewman.  The Veteran also argues that his hearing loss is related to a 1985 in-service incident when he was struck by lightning and was treated for shock.  This event has been verified as part of the Veteran's PTSD claim.  

A December 2012 VA audiology examination report found that the Veteran's tinnitus is "likely related to his period of service given his MOS [of] Tank Crewman and exposure to excessive levels of noise."  The examiner opined that the Veteran's bilateral hearing loss was not related to military service because the Veteran's hearing was within normal limits on his enlistment and separation examinations and the Veteran's service treatment records did not contain complaints of or treatment for hearing loss.  

Even if disabling hearing loss is not demonstrated at separation, a Veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The lack of any evidence showing that the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Therefore, the critical question is whether the Veteran has a current hearing loss disability that is causally related to noise exposure during service.  Since the December 2009 VA examiner's opinion is premised entirely on the fact that audiological testing during the Veteran's separation examination did not show hearing loss, the Veteran should be given a new VA examination to determine whether his current bilateral hearing loss is causally related to noise exposure during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

For the issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, the RO's May 2010 rating decision denied these claims.  An April 2012 rating decision denied reopening these claims based on a determination that no new and material evidence had been submitted.  In a March 2013 letter, the RO acknowledged receipt of the Veteran's Notice of Disagreement with the April 2012 rating decision.  The RO has not and must now issue a statement of the case for this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is to then be returned to the Board only if the benefit sought continues to be denied and the Veteran perfects an appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In addition, the Veteran submitted a copy of a Social Security Administration (SSA) Notice of Award, however it is unclear what disabilities were the basis for this award.  No records regarding the Veteran's application/award of Social Security disability benefits are associated with the claims file. On remand all available Social Security disability records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his bilateral hearing loss.  The Veteran's claims file and any pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral hearing loss disability is related to noise exposure during service.  The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service.  

A complete rationale should be provided for all opinions offered and the examiner's rationale should not be premised solely on the fact that the Veteran's separation examination did not show hearing loss.  

The medical basis for all conclusions reached should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the issue of service connection for hearing loss.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

4.  Then, issue a statement of the case for the issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue is to only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


